EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim(s) 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Analyzing the layer structure of the myocardium and the positional arrangement of fiber directions is important.  Prior art apparatuses used to perform this analysis are expensive MRI equipment.  This makes it difficult perform the analysis using MRI apparatuses wide spread in the clinical field. Further, using MRI apparatuses takes labor and computation time to perform the analyses. Thus, MRI apparatuses are not as suitable as ultrasound diagnosis apparatuses for observing dynamics of the heart.
Currently no method exists for checking myocardial fiber directions by using an ultrasound diagnosis apparatus in a non-invasive manner. The prior art ultrasound diagnosis apparatuses are not being used for analyzing the "fiber strain" in a non-invasive manner. Further, as for local wall-movement information (e.g., strains), ultrasound diagnosis apparatuses only provide movement components in the specific directions (the radial direction, the longitudinal direction, and the circumferential direction) determined by the structure and the shape of the heart.  The myocardial 
The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “extract a vector component in a direction of a short-axis plane of the region of interest from the three-dimensional motion vector”, “calculate, as a translation movement component of the myocardium, an average motion vector of the extracted vector component in the direction of the short-axis plane”, “subtracting the translation movement component from the three-dimensional motion vector at each individual tracking point” and other intervening limitations.
Claim 11:  “extract a vector component in a direction of a short-axis plane of the region of interest from the three-dimensional motion vector”, “calculate, as a translation movement component of the myocardium, an average motion vector of the extracted vector component in the direction of the short-axis plane”, “subtracting the translation movement component from the three-dimensional motion vector at each individual tracking point” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Kawagishi et al. (U.S. Patent Application 2011/0190633 A1) –  Kawagishi teaches an image processing apparatus includes a storage unit, setting unit, associating unit, and registering unit. The storage unit stores 2D or 3D first time 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“extract a vector component in a direction of a short-axis plane of the region of interest from the three-dimensional motion vector”, “calculate, as a translation movement component of the myocardium, an average motion vector of the extracted vector component in the direction of the short-axis plane”, “subtracting the translation movement component from the three-dimensional motion vector at each individual tracking point” and other intervening limitations.

Song et al. (U.S. Patent Application 20110075902 A1) – Song teaches a computer implemented method of mapping of multiple regional center point trajectory movements of cavity walls is provided in which images are acquired and a region-of-interest is identified in each of the images. The region-of-interest is divided into a plurality of distinct regions and a regional center point for each of 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“extract a vector component in a direction of a short-axis plane of the region of interest from the three-dimensional motion vector”, “calculate, as a translation movement component of the myocardium, an average motion vector of the extracted vector component in the direction of the short-axis plane”, “subtracting the translation movement component from the three-dimensional motion vector at each individual tracking point” and other intervening limitations.

Mansi et al. (U.S. Patent 2013/0197884 A1) – Mansi teaches a method and system for computation of advanced heart measurements from medical images and data; and therapy planning using a patient-specific multi-physics fluid-solid heart model is disclosed. A patient-specific anatomical model of the left and right ventricles is generated from medical image patient data. A patient-specific computational heart model is generated based on the patient-specific 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“extract a vector component in a direction of a short-axis plane of the region of interest from the three-dimensional motion vector”, “calculate, as a translation movement component of the myocardium, an average motion vector of the extracted vector component in the direction of the short-axis plane”, “subtracting the translation movement component from the three-dimensional motion vector at each individual tracking point” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793